





Exhibit 10.11


Fourth Amendment to Lease


This Fourth Amendment to Lease (the “Amendment”), dated for reference purposes
as of February 22, 2017, is made and entered into by and between NASSAU LAND
COMPANY, L.P., a California limited partnership (the “Landlord”), and APPFOLIO,
INC., a Delaware corporation (the “Tenant”), with reference to the following
facts:
Recitals:


A.Landlord is the owner of the real property and improvements consisting of
approximately 43,277 square feet of leasable space located in the Castilian
Technical Center situated at 50 Castilian Drive, Goleta, California (the
“Project”).


B.Landlord and Tenant entered into a Multi-Tenant Industrial Lease, dated April
1, 2011 (the “Original Lease”), as amended by that certain First Amendment to
Lease dated November 11, 2011, and as amended by that certain Second Amendment
to Lease dated February 23, 2012, and as amended by that certain Third Amendment
to Lease dated November 5, 2013 (collectively the “Existing Lease”), whereby
Landlord leases to Tenant, and Tenant leases from Landlord Suites 100, 102, and
200 within the Project and consisting of approximately 32,105 leasable square
feet (the “Premises”). The Existing Lease, as amended by this Amendment, is
collectively referred to herein as the “Lease.”


C.Landlord is also the owner of the real property and improvements consisting of
approximately 35,939 square feet of leasable space located in the Castilian
Technical Center situated at 90 Castilian Drive, Goleta, California, and located
adjacent to the Project (the “Adjacent Project”). Landlord and Tenant have
entered into a Multi-Tenant Industrial Lease, dated February 17, 2015, as
amended by that certain First Amendment to Lease dated August 17, 2015, and as
amended by that certain Second Amendment to Lease dated February 22, 2016 (the
“Second Amendment”, and collectively the “Adjacent Lease”), whereby Landlord
leases to Tenant, and Tenant leases from Landlord Suites 110, 120, 200, and 210
within the Adjacent Project and consisting of approximately 35,939 leasable
square feet (the “Adjacent Premises”).


D.In connection with the Second Amendment of the Adjacent Lease, Landlord
granted Tenant a tenant improvement allowance in the amount of not to exceed
$236,225.00 (the “Improvement Allowance”).


E. Tenant has not utilized the Improvement Allowance for the Adjacent Premises,
and in partial consideration of extending the term of the Lease, Landlord is
willing to allow Tenant to utilize the Improvement Allowance at the Premises
instead and in lieu of at the Adjacent Premises.


F.Tenant and Landlord have agreed to amend the Lease on the terms contained
herein.
 
G.All capitalized terms that appear in this Amendment and are not defined herein
shall have the meaning ascribed thereto in the Lease.


Agreements:


Now, Therefore, the parties hereto, intended to be legally bound, do hereby
agree and further amend the Existing Lease as follows:


1.
Amendment to Lease; Term. Notwithstanding any other provision of the Lease to
the contrary, the Term of the Lease shall be extended forty-six (46) months to
December 31, 2021 (the “Expiration Date”).



2.
Amendment to Lease; Improvement Allowance. Notwithstanding any other provision
of the Lease or Adjacent Lease to the contrary, Tenant shall have no right to
utilize the Improvement Allowance at the Adjacent Premises. Instead, Tenant
shall have the right to utilize the Improvement Allowance for interior
improvements






--------------------------------------------------------------------------------





at the Premises on the terms and conditions set forth in Section 3.2 of Exhibit
B of the Original Lease. If Tenant does not utilize the Improvement Allowance by
December 31, 2018, the Improvement Allowance shall be null and void and Tenant
shall forever lose its right to utilize the Improvement Allowance.
 
3.
Miscellaneous.



1.Counterparts; Electronic Signatures. This Amendment may be executed in
counterparts, each of which shall be deemed an original and all of which, taken
together, shall be one and the same instrument, binding on each signatory. A
copy of this Amendment that is executed by a party and transmitted by that party
to any one or more other parties by facsimile or email shall be binding on such
signatory to the same extent as a copy hereof or thereof containing that party’s
original signature.


2.Interpretation. In the event of any conflict between the terms of this
Amendment and the terms of the Original Lease, or the terms of the Adjacent
Lease, the terms of this Amendment shall control. This Amendment is the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior contemporaneous oral and written agreements and discussions
with respect to the subject matter hereof.


3.Ratification. Except as expressly modified by Sections 1 and 2, above, the
Lease is hereby expressly ratified and confirmed and remains in full force and
effect.


4.Authority. Landlord and Tenant represent and warrant that all signatories
hereto signing in a representative capacity have been duly authorized by and on
behalf of their respective principals to execute this Amendment.


[signatures on next page]





--------------------------------------------------------------------------------









In Witness Whereof, the undersigned have executed this Amendment, effective as
of the date first written above.


“LANDLORD”:
 
“TENANT”:


NASSAU LAND COMPANY, L.P.,
a California limited partnership
 


APPFOLIO, INC.,
a Delaware corporation
By: Michael Towbes Construction & Development, Inc., a California corporation


Its: General Partner
 
 
 
 
 
By: /s/ Craig Zimmerman
 
By: /s/ Brian Donahoo
Craig Zimmerman, its President
 
      Brian Donahoo, President and CEO
 
 
 
 
 
By: /s/ Mike Ziebell
 
 
      Mike Ziebell, VP Business Operations

 





